Citation Nr: 1638356	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected residuals of prostate cancer (TDIU).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from April 1968 to December 1970, to include service in the Republic of Vietnam.  He was the recipient of a Bronze Star Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in May 2015.  

The issues of entitlement to service connection for bladder cancer and erectile dysfunction, to include as secondary to service-connected prostate disorder have been raised by the record in an August 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's service-connected residuals of prostate cancer do not render him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in December 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical and employment records.  VA examinations have been conducted and opinions obtained.  

Evidence has been added to the file since the most recent supplemental statement of the case.  As the substantive appeal was filed after February 2, 2013, VA presumes that the Veteran waives review by the Agency of Original Jurisdiction (AOJ) of any evidence he submits.  38 U.S.C.A. § 7105(e) (West 2014).  There is no statement from the Veteran or his attorney in this case indicating that AOJ review of any submitted evidence is not waived.  The evidence received after the last supplemental statement of the case is largely duplicative of evidence previously obtained and considered by the AOJ, to include evidence obtained from the Social Security Administration.  The Board finds none of the evidence for which waiver does not apply is pertinent to the issue before the Board.  See 38 C.F.R. § 20.1304(c) (2015).  While the AOJ is still developing evidence, this development is for unrelated service connection claims and not for the issue presently on appeal before the Board.  Given the above, further records development or remand for consideration of evidence by the AOJ is not necessary.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a VA medical opinion was obtained on the Veteran's employability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran's sole service-connected disability, prostate cancer, is rated at 60 percent disabling.  Therefore, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nonetheless, upon a review of the record, the Board finds that the Veteran's service-connected prostate cancer does not render him unable to secure or follow substantially gainful employment.  38 C.F.R. § 4.16(b).  

The Veteran asserted in his VA Form 21-8940 that he was unable to work because of his service-connected prostate cancer beginning in December 2010.  His application indicated that he last worked in 2009, and that his prior work was doing construction.  According to his employer statements, he stopped working in 2009 because his work project ended, rather than due to a service-connected disability.  While his employer and coworker noted that the Veteran was using the bathroom more frequently on the job, there was also an indication that the Veteran had only missed five days of work in the prior year due to his disability.   The Board notes that his penultimate job that ended in January 2008 also ended because of a lack of available work, rather than due to the Veteran's service-connected disability.  There was no indication that any special accommodations were made for the Veteran's work.

In December 2011 the Veteran underwent VA examination in connection with his claim, and at the time he reported that he worked as a construction manager for more than 30 years but that he was laid off two years prior.  During the interview, the Veteran reported that he woke up between 6:30-8am and that in a typical day he was able to prepare meals, babysit his one-year-old granddaughter, care for his five Rottweiler dogs, run errands, and do home repairs.  He also reported that he spent several hours in the morning looking for job opportunities.  The VA examiner noted that the Veteran had to wear a pad that was changed several times daily for urinary leakage, per the Veteran's report, but that his prostate cancer was in remission and that he was not undergoing treatment.  The VA examiner performed a physical examination and noted that the Veteran had only mild functional limitations from his service-connected prostate cancer.  The examiner further noted that the Veteran is capable of sedentary, light, or moderate duty employment if he chose to do so.  

In August 2014 the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with prostate carcinoma, status post-brachytherapy.  The VA examiner noted that even though the Veteran had to change pads several times per day due to urinary leakage, he had only mild functional limitations due to this disability.  The VA examiner noted that this disability did not impact his ability to work and that he was capable of sedentary to moderate activity.  

More recently in June 2015, the Veteran's file was reviewed by a VA medical examiner pursuant to the Board's May 2015 remand order.  At the time, the VA examiner indicated that the Veteran was capable of sedentary, light, or moderate employment, even with his service-connected disability if he chose, and that the disability did not preclude him from obtaining and maintaining substantially gainful employment.  The VA examiner further noted that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic urinary incontinence.  In making this opinion the VA examiner considered the Veteran's subjective complaints of a voiding dysfunction as well as his buddy statements from his coworker and supervisor, and found that the assertions of voiding dysfunction were not consistent with his urology treatment notes showing no voiding complaints.  Lastly the VA examiner noted that the Veteran complained of some urinary urgency but that the degree of urgency was not ascertainable without resorting to speculation.  

Overall the medical evidence suggests that the Veteran's service-connected prostate cancer does not preclude employment at the sedentary, light, or moderate exertional level.  The Veteran is a high school graduate who has two years of college education and many years as a construction supervisor.  Despite the Veteran's contentions that his urinary urgency limited his ability to work, as noted in the June 2015 VA examination this was not consistent with his treatment notes.  The Board notes that all of the VA opinions indicate that the Veteran can do work at the sedentary, light, or moderate exertional level if he chose to do so, and that his service-connected prostate cancer does not impact his ability to maintain employment.  There are no opinions to the contrary, other than the lay statements submitted by the Veteran and his coworker and supervisor regarding the need for frequent bathroom breaks.  While the Board recognizes that frequent bathroom breaks can affect employment, with some college and experience as a supervisor the Veteran is capable of obtaining employment as a supervisor in an environment with easy access to restroom facilities.  Management skills are not limited to a specific trade or group of employees engaged in a certain trade.

Given the sum of the evidence above, the Board finds that the Veteran's service-connected prostate cancer does not render him unable to secure or follow substantially gainful employment.  Thus, entitlement to a TDIU is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2015).  


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


